UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF VIRGINIA

FILED

MAR 16 2020

 

In re:

COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK
OF CORONAVIRUS DISEASE 2019 (COVID-19): CLERK, GHEE Ve COURT

 

 

 

 

 

TEMPORARY CONTINUANCE OF COURT PROCEEDINGS
AND RESTRICTIONS ON VISITORS TO COURTHOUSES

General Order No. 2020-03

 

The United States District Court for the Eastern District of
Virginia has been closely monitoring the outbreak of Coronavirus
Disease 2019 (COVID-19), as well as the developing guidance from
the Centers for Disease Control and Prevention (“CDC”).1 The CDC
has described the outbreak as a “rapidly evolving situation” and,
as conditions worsen, is providing continuously updated guidance
regarding the appropriate community response. Most recently, the
CDC has recommended: (1) that in-person events consisting of fifty
or more people should be canceled or postponed for the next eight
weeks; and (2) that events of any size should be conducted only if
it is possible to proceed in a manner that protects vulnerable
populations. The President of the United States subsequently
recommended that all Americans avoid gathering in groups of more
than ten people.

Consistent with the evolving CDC advisories, this Court has

implemented a staged response to the ongoing public health

 

1 See https: //www.cdc.gov/coronavirus/2019-nCoV/index.html.
 

emergency, and has done so with the input from multiple
stakeholders and in conformity with this Court’s Continuity of
Operations Plan. The first stage involved suspending non-case
related outside events, tours, and other gatherings in our
Courthouses, as well as postponing naturalization ceremonies for
the remainder of March 2020. The second stage of our response
occurred on March 12, 2020, when this Court issued a General Order
postponing and continuing to a future date the misdemeanor,
traffic, and petty offense dockets scheduled District-wide through
April 30, 2020. Gen. Order 2020-01. The third stage of our
response occurred on March 13, 2020, when this Court issued a
General Order postponing and continuing to a future date all civil
and criminal jury empanelments, jury trials, and grand jury
proceedings scheduled to commence from March 16, 2020 through April
17, 2020 before any district or magistrate judge in any U.S.
Courthouse in the Eastern District of Virginia, with an exception
permitting Alexandria grand juries to meet. Gen. Order 2020-02.
The rapidly evolving community, state, and federal response
to the spread of COVID-19 has seen significant developments over

the last week.? Given these developments, as well as the growing

 

2 The President of the United States declared a national emergency, the
Governor of the Commonwealth of Virginia declared a state of emergency,
multiple federal courts have suspended jury proceedings, and classes at
Virginia state universities, as well as K-12 public schools within Virginia,
have been canceled or temporarily suspended. Additionally, today, on March
16, 2020, the Supreme Court of Virginia declared a “judicial emergency,”
 

number of confirmed COVID-19 cases within this District,? the
Commonwealth of Virginia, and the surrounding states, and the
rising number of U.S. and worldwide fatalities, additional
preventive measures are appropriate at this time. It is therefore
ORDERED that:
(1) All civil and criminal proceedings in the U.S. District
Court for the Eastern District of Virginia, including court
appearances, trials, hearings, and settlement conferences,
scheduled to occur from Tuesday, March 17, 2020, through
Tuesday, March 31, 2020, are POSTPONED and CONTINUED, and
will be rescheduled at a later date, unless the presiding
judge in an individual case issues an order after the filing
of this General Order directing that a particular proceeding
will be held on or before March 31, 2020. The above two-week
postponement expressly applies to proceedings before the
previously excepted Alexandria grand jury, unless directed
otherwise by further order of this Court. While the grand
jury is not meeting formally, the United States is permitted
to seek documents and testimony for return dates after March

31, 2020. Moreover, due to the temporary unavailability of

 

thereby suspending all non-essential, non-emergency state court proceedings
in Virginia’s district and circuit courts through April 6, 2020.

3 The number of confirmed cases within this District has increased each day,
as have the number of reports from recent visitors to our Courthouses
indicating that they are concerned that they may have been exposed to COVID-
19 and are now under self-quarantine.
 

a grand jury in this District, the time period from March 17,
2020 through March 31, 2020 is excluded from the thirty day
time period for filing an indictment or information, pursuant
to 18 U.S.C. § 3161(b) and (h) (7).

(2) All filing deadlines now set to fall between March 17,
2020, and March 31, 2020, are EXTENDED by fourteen days,
unless the presiding judge in an individual case sets a
different date by an order issued after the filing of this
General Order.

(3) The Court will remain open for critical or emergency
criminal and civil matters related to public safety, public
health and welfare, and individual liberty, to include
initial appearances, preliminary hearings, arraignments,
detention hearings, and the issuance of warrants, as well as
those proceedings ordered by any presiding judge after the
filing of this General Order.

(4) This Order does not toll any applicable statute of
limitations. Electronic filing through CM/ECF will remain
available, and self-represented litigants may submit filings
at each U.S. Courthouse during that Court’s regular business
hours. For emergency criminal matters, please contact the

Clerk's Office at the appropriate Courthouse or the assigned
 

duty magistrate judge. For emergency civil matters, please

contact the Clerk’s Office at the appropriate Courthouse.4

Although Court proceedings are continued through March 31,
2020, the Courthouses and Clerks’ Offices of the Eastern District
of Virginia remain open at this time to receive filings and handle
critical or emergency matters. As noted above, individual judges
may take action to hold hearings or other proceedings on a case-
by-case basis if such proceeding can be conducted in a manner that
minimizes person-to-person contact and protects vulnerable
individuals.

While our Courthouses will remain open at this time, it is
hereby ORDERED that the following persons shall not enter any U.S.
Courthouse or U.S. Probation Office in the Eastern District of
Virginia without prior permission from the Chief Judge:

(1) any persons who have been diagnosed with COVID-19;

(2) any persons who have come into contact with any
individual who has been diagnosed with COVID-19;

(3) any persons who have been instructed to self-quarantine
by any doctor, hospital, health practitioner, or health

agency;

 

4 The relevant contact information for each Courthouse is available at the
links below:
Alexandria Courthouse - http://www.vaed.uscourts.gov/locations/ale.htm
Newport News Courthouse - http://www.vaed.uscourts.gov/locations/npn.htm
Norfolk Courthouse - http://www.vaed.uscourts.gov/locations/nor.htm
Richmond Courthouse - http://www.vaed.uscourts.gov/locations/ric.htm
Court of Appeals matters - http://www.ca4.uscourts.gov/contact

 

 

 
 

(4) any persons who reside with, or have had close contact
with, any individual who has been instructed to _ self-
quarantine by any doctor, hospital, health practitioner, or
health agency;

(5) any persons who have, within the last fourteen days,
been in any of the following U.S. regions or any of the
countries for which the CDC has issued Level Two or Level
Three travel health notices, including, as of the date of
this order, the below listed countries:

U.S. REGIONS
- NEW ROCHELLE, NEW YORK
- STATE OF WASHINGTON

COUNTRIES

CHINA

IRAN

SOUTH KOREA

- EUROPE (SCHENGEN AREA): AUSTRIA, BELGIUM, CZECH
REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY,
GREECE, HUNGARY, ICELAND, ITALY, LATVIA, LIECHTENSTEIN,
LITHUANIA, LUXEMBOURG, MALTA, NETHERLANDS, NORWAY,
POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN,
SWITZERLAND, MONACO, SAN MARINO, AND VATICAN CITY

- UNITED KINGDOM AND IRELAND: ENGLAND, SCOTLAND, WALES,
NORTHERN IRELAND, REPUBLIC OF IRELAND

- JAPAN

(6) any persons who reside with, or have had close contact
with, any individual who, within the last fourteen days, has

been in one of the countries or regions listed above.®

 

* As dictated by the ever-changing circumstances and the anticipated increase
in community spread of COVID-19, the Court may issue further staged responses
 

In order to ensure compliance with the above restrictions designed
to limit the spread of COVID-19, it is further ORDERED that the
United States Marshal and his Deputies are authorized to deny entry
to anyone attempting to enter a U.S. Courthouse or Probation Office
within this District in violation of this General Order.
Additionally, the attached Public Notices shall be posted outside
of each respective U.S. Courthouse in the District.

If you are scheduled to appear at a U.S. Courthouse or
Probation Office in this District and are unable to do so because
of the restrictions in this Order, you are directed to proceed as

follows:

e If you are represented by an attorney, please contact your
attorney;

e If you are an attorney and are scheduled to appear in court
before a judge, please contact that chambers directly;

e If you are scheduled to meet with a Pretrial Services

Officer, please contact the office of Pretrial Services;
e If you are scheduled to meet with a Probation officer,
please contact the Probation Office;

e If you are a juror, please contact the Jury Department;

 

as the situation evolves, including possible expansions of the list of
countries and regions set forth in the instant Order.
e For Bankruptcy matters, please contact the Bankruptcy Court

Clerk’s Office;

e For District Court matters, please contact the District

Court Clerk’s Office;

e For U.S. Court of Appeals matters, please contact Patricia
S. Connor, Clerk of Court.®
The temporary restrictions regarding visitors set forth in this
General Order shall remain in place until it is determined that it
is appropriate to remove them. This Court shall continue to update
these restrictions by further Order as dictated by changing
circumstances and as additional guidance is received.

It is so ORDERED.

ei

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
March {6 , 2020

 

6 The relevant contact information for each Courthouse is listed above in
footnote 4.
 

PUBLIC NOTICES - VISITOR RESTRICTIONS

Attached Notices:
e Alexandria Courthouse
e Newport News Courthouse
® Norfolk Courthouse
® Richmond Courthouse
 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Public Notice - Alexandria
Visitor Restrictions

In light of the Coronavirus Disease 2019 (COVID-19) outbreak
and in accordance with the guidance issued by the Centers for
Disease Control (“CDC”), the United States District Court for the
Eastern District of Virginia hereby announces the following
restrictions on entry to the courthouse and probation offices:

The following persons shall not enter any U.S. Courthouse or
U.S. Probation Office in the Eastern District of Virginia without
prior permission from the Chief Judge:

(1) any persons who have been diagnosed with COVID-19;

(2) any persons who have come into contact with any
individual who has been diagnosed with COVID-19;

(3) any persons who have been instructed to self-quarantine
by any doctor, hospital, health practitioner, or health
agency;

(4) any persons who reside with, or have had close contact
with, any individual who has been instructed to self-
quarantine by any doctor, hospital, health practitioner, or
health agency;

(5) any persons who have, within the last fourteen days,

been in any of the following U.S. regions or any of the
 

countries for which the CDC has issued Level Two or Level
Three travel health notices, including, as of the date of
this order, the below listed countries:

U.S. REGIONS

- NEW ROCHELLE, NEW YORK

- STATE OF WASHINGTON

COUNTRIES

- CHINA

- IRAN

- SOUTH KOREA

- BUROPE (SCHENGEN AREA): AUSTRIA, BELGIUM, CZECH
REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY,
GREECE, HUNGARY, ICELAND, ITALY, LATVIA, LIECHTENSTEIN,
LITHUANIA, LUXEMBOURG, MALTA, NETHERLANDS, NORWAY,
POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN,
SWITZERLAND, MONACO, SAN MARINO, AND VATICAN CITY

- UNITED KINGDOM AND IRELAND: ENGLAND, SCOTLAND, WALES,
NORTHERN IRELAND, REPUBLIC OF IRELAND

- JAPAN

(6) any persons who reside with, or have had close contact
with, any individual who, within the last fourteen days, has
been in one of the countries or regions listed above.

Anyone attempting to enter in violation of these protocols will be
denied entry. If you are scheduled to appear at a U.S. Courthouse
or Probation Office in this District and are unable to do so
because of the restrictions in this Order, you are directed to

proceed as follows:

e If you are represented by an attorney, please contact your

attorney;
e If you are an attorney and are scheduled to appear in court
before a judge, please contact that chambers directly;

e If you are scheduled to meet with a Pretrial Services
Officer, please contact the office of Pretrial Services at
(703) 299-2250;

e If you are scheduled to meet with a Probation officer,

please contact the Probation Office at (703) 299-2300;

e If you are a juror, please contact the Jury Department at
(703) 299-2104;

e For Bankruptcy matters, please contact the Bankruptcy Court

Clerk’s Office at (703) 258-1200;

e For District Court matters, please contact the District

Court Clerk’s Office at (703) 299-2100; and

e For U.S. Court of Appeals matters, please contact Patricia

S. Connor, Clerk of Court at (804) 916-2700.
These restrictions will remain in place temporarily until it is
determined to be safe to remove them. Any person who thinks that
they may have been exposed to COVID-19 should contact their

healthcare provider immediately.

is Ny

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia
March IG , 2020
 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Public Notice - Newport News
Visitor Restrictions

 

In light of the Coronavirus Disease 2019 (COVID-19) virus
outbreak and in accordance with the guidance issued by the Centers
for Disease Control (“CDC”), the United States District Court for
the Eastern District of Virginia hereby announces the following
restrictions on entry to the courthouse and probation offices:

The following persons shall not enter any U.S. Courthouse or
U.S. Probation Office in the Eastern District of Virginia without
prior permission from the Chief Judge:

(1) any persons who have been diagnosed with COVID-19;

(2) any persons who have come into contact with any
individual who has been diagnosed with COVID-19;

(3) any persons who have been instructed to self-quarantine
by any doctor, hospital, health practitioner, or health
agency;

(4) any persons who reside with, or have had close contact
with, any individual who has been instructed to self-
quarantine by any doctor, hospital, health practitioner, or
health agency;

(5) any persons who have, within the last fourteen days,

been in any of the following U.S. regions or any of the
 

countries for which the CDC has issued Level Two or Level
Three travel health notices, including, as of the date of
this order, the below listed countries:

U.S. REGIONS

- NEW ROCHELLE, NEW YORK

- STATE OF WASHINGTON

COUNTRIES

- CHINA

- IRAN

- SOUTH KOREA

- EUROPE (SCHENGEN AREA): AUSTRIA, BELGIUM, CZECH
REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY,
GREECE, HUNGARY, ICELAND, ITALY, LATVIA, LIECHTENSTEIN,
LITHUANIA, LUXEMBOURG, MALTA, NETHERLANDS, NORWAY,
POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN,
SWITZERLAND, MONACO, SAN MARINO, AND VATICAN CITY

- UNITED KINGDOM AND IRELAND: ENGLAND, SCOTLAND, WALES,
NORTHERN IRELAND, REPUBLIC OF IRELAND

- JAPAN

(6) any persons who reside with, or have had close contact
with, any individual who, within the last fourteen days, has
been in one of the countries or regions listed above.

Anyone attempting to enter in violation of these protocols will be
denied entry. If you are scheduled to appear at a U.S. Courthouse
or Probation Office in this District and are unable to do so
because of the restrictions in this Order, you are directed to

proceed as follows:

e If you are represented by an attorney, please contact your

attorney;
e If you are an attorney and are scheduled to appear in court
before a judge, please contact that chambers directly;

e If you are scheduled to meet with a Pretrial Services
Officer, please contact the office of Pretrial Services at
(757) 223-4640;

e If you are scheduled to meet with a Probation officer,

please contact the Probation Office at (757) 223-4640;

e If you are a juror, please contact the Jury Department at
(757) 222-7200;

e For Bankruptcy matters, please contact the Bankruptcy Court
Clerk’s Office at (757) 244-3678;

e For District Court matters, please contact the District

Court Clerk’s Office at (757) 247-0784; and

e For U.S. Court of Appeals matters, please contact Patricia

S. Connor, Clerk of Court at (804) 916-2700.
These restrictions will remain in place temporarily until it is
determined to be safe to remove them. Any person who thinks that
they may have been exposed to CovID-19 should contact their

healthcare provider immediately.

 

IN
Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia

March /@ , 2020
 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Public Notice - Norfolk
Visitor Restrictions

In light of the Coronavirus Disease 2019 (COVID-19) outbreak
and in accordance with the guidance issued by the Centers for
Disease Control (*CDC”), the United States District Court for the
Eastern District of Virginia hereby announces the following
restrictions on entry to the courthouse and probation offices:

The following persons shall not enter any U.S. Courthouse or
U.S. Probation Office in the Eastern District of Virginia without
prior permission from the Chief Judge:

(1) any persons who have been diagnosed with COVID-19;

(2) any persons who have come into contact with any
individual who has been diagnosed with COVID-19;

(3) any persons who have been instructed to self-quarantine
by any doctor, hospital, health practitioner, or health
agency;

(4) any persons who reside with, or have had close contact
with, any individual who has been instructed to self-
quarantine by any doctor, hospital, health practitioner, or
health agency;

(5) any persons who have, within the last fourteen days,

been in any of the following U.S. regions or any of the
 

countries for which the CDC has issued Level Two or Level
Three travel health notices, including, as of the date of
this order, the below listed countries:

U.S. REGIONS

- NEW ROCHELLE, NEW YORK

- STATE OF WASHINGTON

COUNTRIES

- CHINA

- IRAN

- SOUTH KOREA

- EUROPE (SCHENGEN AREA): AUSTRIA, BELGIUM, CZECH
REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY,
GREECE, HUNGARY, ICELAND, ITALY, LATVIA, LIECHTENSTEIN,
LITHUANIA, LUXEMBOURG, MALTA, NETHERLANDS, NORWAY,
POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN,
SWITZERLAND, MONACO, SAN MARINO, AND VATICAN CITY

- UNITED KINGDOM AND IRELAND: ENGLAND, SCOTLAND, WALES,
NORTHERN IRELAND, REPUBLIC OF IRELAND

- JAPAN

(6) any persons who reside with, or have had close contact
with, any individual who, within the last fourteen days, has
been in one of the countries or regions listed above.

Anyone attempting to enter in violation of these protocols will be
denied entry. If you are scheduled to appear at a U.S. Courthouse
or Probation Office in this District and are unable to do so
because of the restrictions in this Order, you are directed to

proceed as follows:

e If you are represented by an attorney, please contact your

attorney;
e If you are an attorney and are scheduled to appear in court
before a judge, please contact that chambers directly;

e If you are scheduled to meet with a Pretrial Services
Officer, please contact the office of Pretrial Services at
(757) 222-7400;

e If you are scheduled to meet with a Probation officer,

please contact the Probation Office at (757) 222-7300;

e If you are a juror, please contact the Jury Department at
(757) 222-7200;

e For Bankruptcy matters, please contact the Bankruptcy Court
Clerk’s Office at (757) 222-7500;

e For District Court matters, please contact the District
Court Clerk’s Office at (757) 222-7201 for civil matters
and at (757) 222-7202 for criminal matters; and

e For U.S. Court of Appeals matters, please contact Patricia
S. Connor, Clerk of Court at (804) 916-2700.

These restrictions will remain in place temporarily until it is
determined to be safe to remove them. Any person who thinks that

they may have been exposed to COVID-19 should contact their

Ng

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE

healthcare provider immediately.

Norfolk, Virginia
March (6 , 2020
 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

Public Notice - Richmond
Visitor Restrictions

In light of the Coronavirus Disease 2019 (COVID-19) outbreak
and in accordance with the guidance issued by the Centers for
Disease Control (“CDC”), the United States District Court for the
Eastern District of Virginia hereby announces the following
restrictions on entry to the courthouse and probation offices:

The following persons shall not enter any U.S. Courthouse or
U.S. Probation Office in the Eastern District of Virginia without
prior permission from the Chief Judge:

(1) any persons who have been diagnosed with COVID-19;

(2) any persons who have come into contact with any
individual who has been diagnosed with COVID-19;

(3) any persons who have been instructed to self-quarantine
by any doctor, hospital, health practitioner, or health
agency;

(4) any persons who reside with, or have had close contact
with, any individual who has been instructed to self-
quarantine by any doctor, hospital, health practitioner, or
health agency;

(S) any persons who have, within the last fourteen days,

been in any of the following U.S. regions or any of the
 

countries for which the CDC has issued Level Two or Level
Three travel health notices, including, as of the date of
this order, the below listed countries:

U.S. REGIONS

- NEW ROCHELLE, NEW YORK

- STATE OF WASHINGTON

COUNTRIES

- CHINA

- IRAN

- SOUTH KOREA

- EUROPE (SCHENGEN AREA): AUSTRIA, BELGIUM, CZECH
REPUBLIC, DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY,
GREECE, HUNGARY, ICELAND, ITALY, LATVIA, LIECHTENSTEIN,
LITHUANIA, LUXEMBOURG, MALTA, NETHERLANDS, NORWAY,
POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN,
SWITZERLAND, MONACO, SAN MARINO, AND VATICAN CITY

- UNITED KINGDOM AND IRELAND: ENGLAND, SCOTLAND, WALES,
NORTHERN IRELAND, REPUBLIC OF IRELAND

- JAPAN

(6) any persons who reside with, or have had close contact
with, any individual who, within the last fourteen days, has
been in one of the countries or regions listed above.

Anyone attempting to enter in violation of these protocols will be
denied entry. If you are scheduled to appear at a U.S. Courthouse
or Probation Office in this District and are unable to do so
because of the restrictions in this Order, you are directed to

proceed as follows:

e If you are represented by an attorney, please contact your

attorney;
e If you are an attorney and are scheduled to appear in court
before a judge, please contact that chambers directly;

e If you are scheduled to meet with a Pretrial Services
Officer, please contact the office of Pretrial Services at
(804) 916-2800;

e If you are scheduled to meet with a Probation officer,

please contact the Probation Office at (804) 916-2500;

e If you are a juror, please contact the Jury Department at
(804) 916-2212;

e For Bankruptcy matters, please contact the Bankruptcy Court

Clerk's Office at (804) 916-2400;

e For District Court matters, please contact the District
Court Clerk's Office at (804) 916-2220 for civil matters

and at (804) 916-2230 for criminal matters; and

e For U.S. Court of Appeals matters, please contact Patricia

S. Connor, Clerk of Court at (804) 916-2700.
These restrictions will remain in place temporarily until it is
determined to be safe to remove them. Any person who thinks that

they may have been exposed to COVID-19 should contact their

healthcare provider immediately.

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia

March [6 _, 2020
